Citation Nr: 0310677	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-16 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina  




THE ISSUE

Entitlement to service connection for claimed hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from February 1970 to 
September 1971 and from October 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in August 2000.  

In a November 2000 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) (claimed 
as PTSD and depression including anxiety, insomnia, memory 
loss and fatigue), and assigned a 70 percent rating, 
effective in May 1997; and assigned a 100 percent rating, 
effective in February 1999.  

In a January 2002 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned a 20 percent rating, effective in May 
1997.  

Additional development was undertaken by the Board in 
February 2002, as set forth below.  



REMAND

As noted, in February 2002, the Board ordered further 
development in this case without remanding the matter to the 
RO.  That development was ordered pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  

However, on May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to 
be invalid by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  

Hence, this case must be remanded for further development and 
review of evidence initially developed by the Board.

Likewise, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The Board acknowledges that the RO has taken action to comply 
with the provisions of the VCAA.  

The only service medical records in the claims folder are 
those pertaining to the veteran's second period of active 
duty, as well as his Reserve duty.  The records from the 
veteran's initial period of active duty are not in the claims 
folder and could be relevant to the veteran's claim for 
service connection for hypertension.  

Since in a claim of service connection development for 
complete service medical records must precede any 
determination, it is the judgment of the Board that a 
specific attempt to obtain the veteran's service medical 
records for his initial period of active service from 
February 1970 to September 1971 must be made.  See, e.g., 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The veteran 
should also be notified of any deficiency in obtaining the 
records.  

Likewise, the evidence in the claims folder indicates that 
the veteran had hypertension prior to his second period of 
active duty.  

 In VA progress notes dated in April 2002, one VA physician 
indicated that it was certainly possible that the veteran's 
chronic stress associated with the service-connected PTSD 
could exacerbate his high blood pressure.  

In a report of VA examination in April 2003, the VA examiner 
did not find evidence that the veteran's hypertension was 
aggravated by active service.  

However, there is no competent medical opinion as to whether 
any current hypertension was caused or aggravated by any 
service-connected disability.  As such, the evidence is 
insufficient to decide the claim, and a new examination is 
necessary.  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993). 

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
in order to attempt to secure the 
veteran's service medical records for his 
initial period of active service from 
February 1970 to September 1971 through 
official channels.  

2.  The RO should schedule the veteran 
for an examination to determine the 
current nature and likely etiology of the 
veteran's hypertension.  The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the current disability 
manifested by hypertension was caused or 
aggravated by the service-connected PTSD 
or other service-connected disability.  

3.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for the issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

4.  Following completion of the action 
requested hereinabove and any additional 
development, the RO should then review 
the veteran's claim, including the 
evidence initially developed by the 
Board.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



